Title: To James Madison from Thomas Jefferson, 22 November 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Nov. 22. 1801.
The Virginia resolution inclosed was, I am sure, in full confidence that you would contribute your counsel as well as myself. I have only relieved you from the labour of the premier ebauche. I must you to consider the subject thoroughly, and either make the inclosed what it should be, or a new draught. It should go on without delay, because I shall desire Monroe, if there is any thing in it he does not like, to send it back for alteration. And a fortnight is the whole time allowed for this. Best wishes & affections.
 

   RC (DLC: Rives Collection, Madison Papers). Enclosure not found, but see n. 1.



   On 2 Jan. 1801 the Virginia Senate endorsed a House of Delegates resolution directing the governor to write to the president about the possibility of purchasing federal lands beyond Virginia to which the slaves convicted in the aftermath of Gabriel’s Insurrection could be transported. Monroe complied by writing to Jefferson in mid-June, volunteering his misgivings about the proposal, and in a November letter he reminded the president of the need to reply to the legislature when it reconvened in early December. Jefferson answered that the colony would be undesirable in the Northwest Territory and probably unwelcome in the northern Indian or the southwestern Spanish lands. The West Indies was a “more probable & practicable” location, particularly Saint-Domingue, which was a de facto black nation and unlikely to grow large enough to constitute a threat to Southern slavery. Africa, the president concluded, would be “a last & undoubted resort, if all others more desirable should fail us” (Journal of the Virginia Senate, Dec. 1800 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1586], pp. 49, 51; Jefferson to Monroe, 24 Nov. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:103–6; Monroe to Jefferson, 15 June and 17 Nov. 1801 [DLC: Jefferson Papers]; Robert McColley, Slavery and Jeffersonian Virginia [Urbana, Ill., 1964], pp. 110–11).


   Jefferson omitted a word here.

